DETAILED ACTION
This office action is in response to the communication received on 12/03/2021 concerning application no. 16/405,982 filed on 05/07/2019.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the Pelissier reference fails to anticipate the claimed invention of claims 1, 11 and 15. Applicant argues that the broadcast event (S500) occurs first and then the multi-use display device 102 initiates a discovery process. According the Applicant, this means that the display device only starts to discover after the ultrasound imaging device signal starts to broadcast a signal. Applicant argues that this is different from the claimed invention that claims that the listening for a signal occurs prior to signal broadcast. Applicant states that the claimed embodiment allows for operators to be free from operating an ultrasound scanner from a separate touchscreen or keyboard and by listening for the ID signal, the user only needs to start up the scanner to broadcast when the scanner is within range and a connection is established without input to confirm connection. Therefore, Applicant argues that Pelissier does not anticipate claims 1, 11, and 15.
Examiner respectfully disagrees. The ID	 signal that is cited in the Pelissier references is the not the broadcast state S500. It is the Advertisement signal in operation S504. This is shown in Fig. 5 to occur after the display device 102 initiates the discovery state. The applicant has claimed “the interface is configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner”. The broadcast state is not a signal. Rather, the advertisement signal is the signal and arguendo, such a claim element was present, paragraphs 0030 and 0033 of Pelissier disclose an automatic process for communication and connection between a display and ultrasound probe.
Examiner respectfully maintains that Pelissier anticipates the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelissier et al. (PGPUB No. US 2016/0278739).

Paragraph 0105 teaches that the Fig. 5 shows the connection and communication relationship between the ultrasound imaging device 104 and the display device 102), the method comprising:
the ultrasound scanner broadcasting, an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner (Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 below); 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner establishing, the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner sending, to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and
the ultrasound scanner sending, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 2, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising the ultrasound scanner operating as a mobile communications network hotspot or using a short-range communication protocol to broadcast the identification signal and establish the communication link (Paragraphs 0106-0108 teach that the connection between the ultrasound imaging device and display device is via Bluetooth. Paragraph 0112 teaches that the two devices 102 and 104 can be connected via Wi-Fi).


Pelissier further teaches a method, performed by the ultrasound scanner without human intervention, after the ultrasound scanner is switched on (Paragraph 0124 teaches that the ultrasound imaging device selection and connection is done automatically. Abstract teaches that the communication between the devices occurs when the ultrasound device is in standby state).

Regarding claim 4, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
the ultrasound scanner detecting, a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
the ultrasound scanner sending, to the interface, a signal indicative of the mode (Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device); 
wherein the signal from the ultrasound scanner instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image).

Regarding claim 9, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
after the ultrasound scanner broadcasts the identification signal, the interface detecting the identification signal broadcasted from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 above);  
in response to the interface detecting the identification signal broadcasted from the ultrasound scanner, the interface requesting to establish the communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface participating, in the establishing of the communication link (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving, the data from the ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. This is the ultrasound imaging);
the interface receiving, the parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
the interface using, the parameter to convert the data into an ultrasound media (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 11, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen, the method comprising: 
the interface listening, for an identification signal broadcast from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), the interface being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner (Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 below); 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5
Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface establishing a communication link to the ultrasound scanner (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102);
the interface receiving, from the scanner, a parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
the interface using, the parameter to convert the data into an ultrasound media (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used.); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).


Pelissier further teaches a method, comprising: 
the interface receiving, from the ultrasound scanner, a command to: 
adjust a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
adjust a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); and
causing the screen to alter the displayed ultrasound media according to the command (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Fig. 5 shows that the image configuration information is sent in S538, before the ultrasound data and display steps occur in S548 and S550).

Regarding claim 15, Pelissier teaches an ultrasound scanner (Ultrasound imaging apparatus 104) that establishes a wireless communication link (Communication link 106) with an interface that controls a screen (Multi-display device 102 with the user interface 126), comprising: 
a processor (Processor 140); and 

Memory 144) storing computer readable instructions, which, when executed by the processor cause the ultrasound scanner to: 
broadcast an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5), the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner (Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 below); 

    PNG
    media_image1.png
    691
    621
    media_image1.png
    Greyscale

Modified Fig. 5

detect a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
establish the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
send, to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and 
send, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Torp et al. (PGPUB No. US 2014/0187950).

Regarding claim 5, Pelissier teaches the method in claim 4, as discussed above.
	However, Pelissier is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 6, Pelissier teaches the method in claim 4, as discussed above.
	However, Pelissier is silent regarding a method, comprising:
detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.	

detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner (Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting an ultrasound scanning gesture. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 7, Pelissier teaches the method in claim 4, as discussed above.
	However, Pelissier is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0041 teaches that the back and forth motion performed with the probe can be used in the selection of a mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting the ultrasound scanning motion of the ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 10, Pelissier teaches the method in claim 9, as discussed above.
	Pelissier further teaches a method, comprising the interface: 
Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes), 
wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); 
and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
	However, Pelissier is silent regarding a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen (Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of the control of elements displayed on the screen via inputs to an ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 13, Pelissier teaches the method in claim 11, as discussed above.
	Pelissier further teaches a method, comprising: 
the interface receiving, a signal indicative of a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
the interface operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen (Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of the control of elements displayed on the screen via inputs to an ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 16, Pelissier teaches the ultrasound scanner in claim 15, as discussed above.
Pelissier further teaches an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
send, to the interface, a signal indicative of the (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes. Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device);
wherein the signal instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image).
However, Pelissier is silent regarding an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, cause the ultrasound scanner to: 
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0041 teaches that the specific modes may be related to specific gestures or switch toggles. Such gestures are able to control the position of a cursor on a screen. Paragraph 0050 teaches that the probe 106 is able to detect the position of the scanning mode via the motion sensing system 107).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of the detection of a navigation and scanning mode. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 17, Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, Pelissier is silent regarding an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).


Regarding claim 18, Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, Pelissier is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner (Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detecting an ultrasound scanning gesture with a sensor. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 19, Pelissier teaches the ultrasound scanner in claim 16, as discussed above.

detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0050 teaches that the motion sensing system 107 in the probe is collecting position information and is used in the reconstruction of data volumes during a scanning mode. Paragraph 0041 teaches that specific gestures such as back and forth motions can be used to activate specific modes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Torp’s teaching of detection of a scanning mode based on a scanning motion. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Poland (PGPUB No. US 2015/0245816).

Regarding claim 12, Pelissier teaches the method in claim 11, as discussed above.

In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Poland teaches a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen (Paragraphs 0041 and 0043 teaches that the docking unit 16 is automatically booted from a hibernated state upon connection with the mobile device 18. This allows for the use of the device 18 hardware including the display 26 used to display the ultrasound imaging information from the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Poland’s teaching of a screen wakes up upon information reception with an ultrasound system. This modified method would provide the user with improved ultrasound techniques in terms of costs, portability and multipurpose functionality (Paragraph 0008 of Poland).

Claim 20 is under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Torp et al. (PGPUB No. US 2014/0187950) further in view of Nefos (PGPUB No. US 2005/0228281).

Regarding claim 20, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier and Torp is silent regarding an ultrasound scanner, comprising a button, which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that: 
adjusts a depth of the ultrasound media displayed on the screen; 

freezes an image of the ultrasound media displayed on the screen.
In an analogous imaging field of endeavor, regarding the transmission and control of ultrasound systems, Nefos teaches an ultrasound scanner, comprising a button (Keypad 20), which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that:
adjusts a depth of the ultrasound media displayed on the screen (Paragraph 0125 teaches that the key 34 is used to determine the depth for the Doppler mode to be set on);
adjusts a gain of the ultrasound media displayed on the screen (Paragraph 0122 teaches that the required gain can be selected with the keys 33 and 35); or 
freezes an image of the ultrasound media displayed on the screen (Paragraph 0048 teaches that the probe contains a freeze button so any displayed image can be held).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Torp with Nefos’s teaching of adjusting gain and depth and freezing an image with button input. This modified apparatus would provide the user with the ability to study an image with closer inspection or measurement (Paragraph 0042 of Nefos).

Alternatively, claims 1-4, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110).

Regarding claim 1, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen (Paragraph 0105 teaches that the Fig. 5 shows the connection and communication relationship between the ultrasound imaging device 104 and the display device 102), the method comprising:
Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5),
the ultrasound scanner detecting, a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner establishing, the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the ultrasound scanner sending, to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and
the ultrasound scanner sending, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
However, Pelissier is silent regarding a method, comprising:
the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner.


the interface (Ultrasound Scanner 102 which has a display 120. See Figs. 1 and 3) being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner (Paragraph 0022 teaches that the used scanner has a near field communication reader 126 which is a short range wireless communication protocol. This reader 126 is emitting a current and generating a field. Paragraph 0023 teaches that the reader 126 may be adapted to read information, send information, or both. Paragraph 0026 teaches that the probe 104 has a NFC communication device 226 that is able to send information. This communication occurs when the device is in the communication area. This communication area 130 is seen in Fig. 3. Paragraph 0030 teaches that the probe is activated once it is in the NFC communication field 130 of the ultrasound scanner 102. See Figs. 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Schmedling’s teaching of listening for identification signals prior to the signal being sent from an ultrasound probe. This modified method would allow for the user to image and pair probes in an easy and less error prone fashion (Paragraph 0004 of Schmedling). Furthermore, the method requires less energy consumption (Paragraph 0041 of Schmedling).

Regarding claim 2, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising the ultrasound scanner operating as a mobile communications network hotspot or using a short-range communication protocol to broadcast the identification signal and establish the communication link (Paragraphs 0106-0108 teach that the connection between the ultrasound imaging device and display device is via Bluetooth. Paragraph 0112 teaches that the two devices 102 and 104 can be connected via Wi-Fi).


Pelissier further teaches a method, performed by the ultrasound scanner without human intervention, after the ultrasound scanner is switched on (Paragraph 0124 teaches that the ultrasound imaging device selection and connection is done automatically. Abstract teaches that the communication between the devices occurs when the ultrasound device is in standby state).

Regarding claim 4, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
the ultrasound scanner detecting, a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
the ultrasound scanner sending, to the interface, a signal indicative of the mode (Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device); 
wherein the signal from the ultrasound scanner instructs the interface to operate in a mode that corresponds to the mode of the ultrasound scanner (Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image).

Regarding claim 8, Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
the ultrasound scanner adjusting, a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
the ultrasound scanner adjusting, a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals).
However, Pelissier is silent regarding a method comprising the control of a scanning or display parameter based on a user input in the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the communication connections between an ultrasound system and the probe, Schmedling teaches a method comprising the control of a scanning or display parameter based on a user input in the ultrasound scanner (Paragraph 0016 teaches that the scanning and display parameters can be controlled via a user interface).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Schmedling’s teaching of a user input to manipulate parameters. This modified method would allow for the user to image and pair probes in an easy and less error prone fashion (Paragraph 0004 of Schmedling). Furthermore, the method requires less energy consumption (Paragraph 0041 of Schmedling).

Regarding claim 9, modified Pelissier teaches the method in claim 1, as discussed above.
Pelissier further teaches a method, comprising: 
after the ultrasound scanner broadcasts the identification signal, the interface detecting the identification signal broadcasted from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. Paragraph 0041 teaches that the Fig. 5 shows the signal flow diagram between the two communicating methods. Paragraph 0107 teaches that the multi-use display device 102 is in a discovery process and an advertisement signal is then received. See modified Fig. 5 above);  
in response to the interface detecting the identification signal broadcasted from the ultrasound scanner, the interface requesting to establish the communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface participating, in the establishing of the communication link (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving, the data from the ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. This is the ultrasound imaging);
the interface receiving, the parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
the interface using, the parameter to convert the data into an ultrasound media (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).

Regarding claim 11, Pelissier teaches a method for establishing a wireless communication link between an ultrasound scanner and an interface that controls a screen, the method comprising: 
the interface listening, for an identification signal broadcast from the ultrasound scanner (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5),
in response to detecting the identification signal, the interface requesting to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface establishing a communication link to the ultrasound scanner (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
the interface receiving, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102);
the interface receiving, from the scanner, a parameter (Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device);
Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used.); and 
the interface sending the ultrasound media to the screen for display thereon (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
However, Pelissier is silent regarding a method comprising:
the interface being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the communication connections between an ultrasound system and the probe, Schmedling teaches a method, comprising:
the interface (Ultrasound Scanner 102 which has a display 120. See Figs. 1 and 3) being configured to listen for the identification signal prior to the identification signal being broadcasted from the ultrasound scanner (Paragraph 0022 teaches that the used scanner has a near field communication reader 126 which is a short range wireless communication protocol. This reader 126 is emitting a current and generating a field. Paragraph 0023 teaches that the reader 126 may be adapted to read information, send information, or both. Paragraph 0026 teaches that the probe 104 has a NFC communication device 226 that is able to send information. This communication occurs when the device is in the communication area. This communication area 130 is seen in Fig. 3. Paragraph 0030 teaches that the probe is activated once it is in the NFC communication field 130 of the ultrasound scanner 102. See Figs. 1-4).


Regarding claim 14, modified Pelissier teaches the method in claim 11, as discussed above.
Pelissier further teaches a method, comprising: 
the interface receiving, from the ultrasound scanner, a command to: 
adjust a depth of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the depth of the scan lines. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
adjust a gain of the ultrasound media displayed on the screen (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); and
causing the screen to alter the displayed ultrasound media according to the command (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Fig. 5 shows that the image configuration information is sent in S538, before the ultrasound data and display steps occur in S548 and S550).

Regarding claim 15, Pelissier teaches an ultrasound scanner (Ultrasound imaging apparatus 104) that establishes a wireless communication link (Communication link 106) with an interface that controls a screen (Multi-display device 102 with the user interface 126), comprising: 
a processor (Processor 140); and 
computer readable memory (Memory 144) storing computer readable instructions, which, when executed by the processor cause the ultrasound scanner to: 
broadcast an identification signal (Paragraph 0106 teaches that the ultrasound imaging device 104 is periodically sending a wireless communication advertisement signal to the multi-use display device 102. See Fig. 5),
detect a request from the interface to establish a communication link with the ultrasound scanner (Paragraph 0107 teaches that the display device 102 transmits an information request signal to the ultrasound imaging device 104 to which the ultrasound device 104 responds to. Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
establish the communication link with the interface (Paragraph 0108 teaches that the display device 102 and imaging device 104 establish a connection via wireless communication. See Fig. 5);
send, to the interface, data from an ultrasound scan (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102); and 
send, to the interface, a parameter that is used by the interface to convert the data into an ultrasound media for display on the screen (Paragraph 0114 teaches that the ultrasound data is sent from the imaging device 10 to the display device 102. Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
However, Pelissier is silent regarding a method comprising:
the interface being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the communication connections between an ultrasound system and the probe, Schmedling teaches a method, comprising:
the interface (Ultrasound Scanner 102 which has a display 120. See Figs. 1 and 3) being configured to listen for the identification signal prior to the identification signal being broadcasted by the ultrasound scanner (Paragraph 0022 teaches that the used scanner has a near field communication reader 126 which is a short range wireless communication protocol. This reader 126 is emitting a current and generating a field. Paragraph 0023 teaches that the reader 126 may be adapted to read information, send information, or both. Paragraph 0026 teaches that the probe 104 has a NFC communication device 226 that is able to send information. This communication occurs when the device is in the communication area. This communication area 130 is seen in Fig. 3. Paragraph 0030 teaches that the probe is activated once it is in the NFC communication field 130 of the ultrasound scanner 102. See Figs. 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pelissier with Schmedling’s teaching of listening for identification signals prior to the signal being sent from an ultrasound probe. This modified method would allow for the user to image and pair probes in an easy and less error prone fashion (Paragraph 0004 of Schmedling). Furthermore, the method requires less energy consumption (Paragraph 0041 of Schmedling).

Alternatively, claims 5-7, 10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110) further in view of Torp et al. (PGPUB No. US 2014/0187950).

Regarding claim 5, modified Pelissier teaches the method in claim 4, as discussed above.
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an activation of a button on the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 6, modified Pelissier teaches the method in claim 4, as discussed above.
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising:
detecting the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.	
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting an ultrasound scanning gesture. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 7, modified Pelissier teaches the method in claim 4, as discussed above.
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner.
	In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
detecting the mode of the ultrasound scanner by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0041 teaches that the back and forth motion performed with the probe can be used in the selection of a mode).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting the ultrasound scanning motion of the ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 10, modified Pelissier teaches the method in claim 9, as discussed above.
	Pelissier further teaches a method, comprising the interface: 
Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes), 
wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals); 
and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
	However, the combination of Pelissier and Schmedling is silent regarding a method, comprising the interface: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising the interface: 
Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of the control of elements displayed on the screen via inputs to an ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 13, modified Pelissier teaches the method in claim 11, as discussed above.
	Pelissier further teaches a method, comprising: 
the interface receiving, a signal indicative of a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes); and
the interface operating in a mode that corresponds to the mode of the ultrasound scanner (Paragraph 0097 teaches that the imaging parameters used by the ultrasound imaging device 104 includes the gain of the ultrasound signals. Paragraph 0010 teaches that the ultrasound imaging devices’ selection information is a controllable function. Paragraph 0054 teaches that the control signals result in the control of the ultrasound device 104 which in turn controls the ultrasound signals);
and wherein, in the scanning mode, the ultrasound media is displayed on the screen (Paragraph 0115 teaches that the ultrasound data is displayed on the display device 102 via the interface 126 or a secondary display. Paragraphs 0130-0131 teach that the display devices determines the initial set of imaging parameters to be used. The images are generated based on this parameters by the ultrasound device and the information is transmitted back to the display device).
However, the combination of Pelissier and Schmedling is silent regarding a method, comprising:
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches a method, comprising: 
wherein, in the navigation mode, inputs to the ultrasound scanner cause navigation of graphic user interface elements displayed on the screen (Paragraph 0041 teaches that gestures can activate a specific mode. This allows for the control of the position of the cursor 154 on the display device 118). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of the control of elements displayed on the screen via inputs to an ultrasound scanner. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 16, modified Pelissier teaches the ultrasound scanner in claim 15, as discussed above.
Pelissier further teaches an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
send, to the interface, a signal indicative of the (Paragraph 0076 teaches that the information of the ultrasound device includes the imaging modes. These imaging modes include B-mode, M-mode, Doppler, etc. which are a form of scanning modes. Paragraphs 0074-0078 teaches that the function information is shared between the imaging device and the display device);
Paragraphs 0082-0084 teach that the display device receivers the ultrasound imaging information and the result is used in the display of the information and the images. Paragraph 0115 teaches that the screen of the display device displays the acquired image).
However, the combination of Pelissier and Schmedling is silent regarding an ultrasound scanner, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, cause the ultrasound scanner to: 
detect a mode of the ultrasound scanner, wherein the mode is at least one of a navigation mode or a scanning mode (Paragraph 0041 teaches that the specific modes may be related to specific gestures or switch toggles. Such gestures are able to control the position of a cursor on a screen. Paragraph 0050 teaches that the probe 106 is able to detect the position of the scanning mode via the motion sensing system 107).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of the detection of a navigation and scanning mode. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 17, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.

In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a button, which, when activated, produces a signal that defines the mode of the ultrasound scanner (Paragraph 0041 teaches that the mode can be toggled based on the control of the switch 155. See Fig. 6).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting image mode based on a button activation. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 18, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier and Schmedling is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect the mode of the ultrasound scanner by detecting a gesture of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
Paragraph 0041 teaches that a particular mode can be activated based on a particular gesture performed with the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Torp’s teaching of detecting an ultrasound scanning gesture with a sensor. This modified method would allow a user to accurately image in a manner that is less burdensome and less prone to provide corrupted datasets (Paragraph 0002 of Torp).

Regarding claim 19, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier and Schmedling is silent regarding an ultrasound scanner, comprising a multi-axis motion sensor, wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Torp teaches an ultrasound scanner, comprising a multi-axis motion sensor (Motion sensing system 107 which includes one or more of the following sensors: a gyro sensor, an accelerometer, and a magnetic sensor), wherein the computer readable instructions, when executed by the processor, cause the ultrasound scanner to: 
detect that the mode of the ultrasound scanner is a scanning mode by detecting an ultrasound scanning motion of the ultrasound scanner (Paragraph 0050 teaches that the motion sensing system 107 in the probe is collecting position information and is used in the reconstruction of data volumes during a scanning mode. Paragraph 0041 teaches that specific gestures such as back and forth motions can be used to activate specific modes).


Alternatively, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110) further in view of Poland (PGPUB No. US 2015/0245816).

Regarding claim 12, modified Pelissier teaches the method in claim 11, as discussed above.
However, the combination of Pelissier and Schmedling is silent regarding a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen.
In an analogous imaging field of endeavor, regarding the ultrasound communication connection to external systems, Poland teaches a method, wherein the listening occurs when the screen is in a standby or hibernation state, the method comprising the interface switching on the screen before sending the ultrasound media to the screen (Paragraphs 0041 and 0043 teaches that the docking unit 16 is automatically booted from a hibernated state upon connection with the mobile device 18. This allows for the use of the device 18 hardware including the display 26 used to display the ultrasound imaging information from the probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier and Schmedling with Poland’s teaching of a screen wakes up upon information reception with an ultrasound system. This modified method would provide the user with improved ultrasound techniques in terms of costs, portability and multipurpose functionality (Paragraph 0008 of Poland).

Alternatively, claim 20 is under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (PGPUB No. US 2016/0278739) in view of Schmedling (PGPUB No. US 2014/0180110) further in view of Torp et al. (PGPUB No. US 2014/0187950) further in view of Nefos (PGPUB No. US 2005/0228281).

Regarding claim 20, modified Pelissier teaches the ultrasound scanner in claim 16, as discussed above.
However, the combination of Pelissier, Schmedling, and Torp is silent regarding an ultrasound scanner, comprising a button, which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that: 
adjusts a depth of the ultrasound media displayed on the screen; 
adjusts a gain of the ultrasound media displayed on the screen; or 
freezes an image of the ultrasound media displayed on the screen.
In an analogous imaging field of endeavor, regarding the transmission and control of ultrasound systems, Nefos teaches an ultrasound scanner, comprising a button (Keypad 20), which, when activated, causes a command to be transmitted by the ultrasound scanner to the interface that:
adjusts a depth of the ultrasound media displayed on the screen (Paragraph 0125 teaches that the key 34 is used to determine the depth for the Doppler mode to be set on);
adjusts a gain of the ultrasound media displayed on the screen (Paragraph 0122 teaches that the required gain can be selected with the keys 33 and 35); or 
freezes an image of the ultrasound media displayed on the screen (Paragraph 0048 teaches that the probe contains a freeze button so any displayed image can be held).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Pelissier, Schmedling, and Torp with Nefos’s teaching of adjusting gain and depth and freezing an image with button input. This modified apparatus .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishino (PGPUB No. US 2011/0061466): Teaches the detection of a probe to trigger transmission and reception of data with a scanning system.
Suzuki et al. (PGPUB No. US 2019/0059738): Teaches the detection of a probe to trigger transmission and reception of data with a scanning system.
Sakai (PGPUB No. US 2019/0103183): Teaches the detection of a probe to trigger transmission and reception of data with a scanning system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793